                          EXHIBIT B
                      RETURN RECEIPTS
              Civil Action No. 3:19-cv-00238-SLG




Case 3:19-cv-00238-SLG Document 27-2 Filed 10/10/19 Page 1 of 12
Case 3:19-cv-00238-SLG Document 27-2 Filed 10/10/19 Page 2 of 12
USPS Tracking
                                ®                                                        FAQs   




                                    Track Another Package       +




                                                                                       Remove   
Tracking Number: 70060810000332554167

Your item was delivered at 4:46 am on September 23, 2019 in WASHINGTON, DC 20530.




 Delivered




                                                                                                Feedback
September 23, 2019 at 4:46 am
Delivered
WASHINGTON, DC 20530

Get Updates   




                                                                                          
  Text & Email Updates


                                                                                          
  Tracking History


                                                                                          
  Product Information



                                            See Less   




                       Can’t find what you’re looking for?
                  Go to our FAQs section to find answers to your tracking questions.


              Case 3:19-cv-00238-SLG Document 27-2 Filed 10/10/19 Page 3 of 12
                             FAQs




                                                                   Feedback




Case 3:19-cv-00238-SLG Document 27-2 Filed 10/10/19 Page 4 of 12
USPS Tracking
                                ®                                                        FAQs   




                                    Track Another Package       +




                                                                                       Remove   
Tracking Number: 70040550000010760791

Your item was delivered at 9:38 am on September 23, 2019 in JUNEAU, AK 99801.




 Delivered




                                                                                                Feedback
September 23, 2019 at 9:38 am
Delivered
JUNEAU, AK 99801

Get Updates   




                                                                                          
  Text & Email Updates


                                                                                          
  Tracking History


                                                                                          
  Product Information



                                            See Less   




                       Can’t find what you’re looking for?
                  Go to our FAQs section to find answers to your tracking questions.


              Case 3:19-cv-00238-SLG Document 27-2 Filed 10/10/19 Page 5 of 12
                             FAQs




                                                                   Feedback




Case 3:19-cv-00238-SLG Document 27-2 Filed 10/10/19 Page 6 of 12
USPS Tracking
                               ®                                                          FAQs    




                                    Track Another Package       +




                                                                                       Remove     
Tracking Number: 70081830000436128775

Your item was delivered to the front desk, reception area, or mail room at 5:08 pm on September
20, 2019 in SILVER SPRING, MD 20910.




 Delivered




                                                                                                  Feedback
September 20, 2019 at 5:08 pm
Delivered, Front Desk/Reception/Mail Room
SILVER SPRING, MD 20910

Get Updates   




                                                                                            
  Text & Email Updates


                                                                                            
  Tracking History


                                                                                            
  Product Information



                                            See Less   




                       Can’t find what you’re looking for?
                  Go to our FAQs section to find answers to your tracking questions.

              Case 3:19-cv-00238-SLG Document 27-2 Filed 10/10/19 Page 7 of 12
                             FAQs




                                                                   Feedback




Case 3:19-cv-00238-SLG Document 27-2 Filed 10/10/19 Page 8 of 12
USPS Tracking
                                  ®                                                       FAQs     




                                      Track Another Package     +




                                                                                       Remove      
Tracking Number: 70081830000436128683

Your item was delivered to an individual at the address at 11:18 am on September 20, 2019 in
WASHINGTON, DC 20230.




 Delivered




                                                                                                   Feedback
September 20, 2019 at 11:18 am
Delivered, Left with Individual
WASHINGTON, DC 20230

Get Updates   




                                                                                               
   Text & Email Updates


                                                                                               
   Tracking History


                                                                                               
   Product Information



                                             See Less   




                       Can’t find what you’re looking for?
                  Go to our FAQs section to find answers to your tracking questions.

              Case 3:19-cv-00238-SLG Document 27-2 Filed 10/10/19 Page 9 of 12
                              FAQs




                                                                    Feedback




Case 3:19-cv-00238-SLG Document 27-2 Filed 10/10/19 Page 10 of 12
USPS Tracking
                                 ®                                                  FAQs   




                                     Track Another Package   +




                                                                                  Remove   
Tracking Number: EL420507755US

Scheduled Delivery by

THURSDAY

19         SEPTEMBER
           2019 
                          by
                          3:00pm 




                                                                                           Feedback
 Delivered
September 20, 2019 at 11:32 am
Delivered
ANCHORAGE, AK 99501

Get Updates   




                                                                                     
  Text & Email Updates


                                                                                     
  Proof of Delivery


                                                                                     
  Tracking History


                                                                                     
  Product Information



                                            See Less   




              Case 3:19-cv-00238-SLG Document 27-2 Filed 10/10/19 Page 11 of 12
        Can’t find what you’re looking for?
   Go to our FAQs section to find answers to your tracking questions.


                                 FAQs




                                                                        Feedback




Case 3:19-cv-00238-SLG Document 27-2 Filed 10/10/19 Page 12 of 12
